Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3 and 39, drawn to a method of inducing CFTR expression in epithelial cells in a lung of a mammal, classified in C12N 15/63.
II. Claims 4, 7-10, 12-13, 15-16, 19-20, 27 and 34, drawn to a non-naturally occurring mRNA molecule comprising a coding sequence, a 5’-UTR and a 3’-UTR, classified in C07H 21/02.  It is noted that claim 34 depends from claim 20, which is a pharmaceutical composition.  Therefore, claim 34 is considered to read on a pharmaceutical composition.
III. Claim 26, drawn to a nebulization or aerosolization apparatus loaded with the pharmaceutical composition of claim 19, classified in B05C 19/00.
IV. Claim 29, drawn to use of the pharmaceutical composition of claim 19 for the induction of expression of functional CFTR, classified in C12P 21/06.
V. Claim 40 and 43, drawn to a method of making CFTR mRMA in vitro by using RNA polymerase in the presence of nucleoside triphosphate and a template for the RNA polymerase, classified in C12P 19/34.
The inventions are independent or distinct, each from the other because:
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a non-naturally occurring mRNA molecule vs. a nebulization apparatus.  A mRNA molecule and a .
Inventions I and IV-V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a method of inducing CFTR expression in epithelial cells in a lung of a mammal, (2) use of the pharmaceutical composition of claim 19 for the induction of expression of functional CFTR, and (3) a method of making CFTR mRMA in vitro by using RNA polymerase in the presence of nucleoside triphosphate and a template for the RNA polymerase. They are drawn to different scientific considerations having different designs, modes of operations and effects.  They differ at least in objectives, method steps, reagents and doses used, schedules used, response variables and criteria of success.  Inventions I and IV-V have diverse classifications and require separate search and the search would not be coextensive.  Inventions I and IV-V are not obvious variants and are patentable distinct from each other.
Invention III and inventions I and IV-V are unrelated because the apparatus of invention III is not used or involved in the methods of inventions I and IV-V.  They have different classifications and require separate search and the search would not be co-extensive.  Invention III and inventions I and IV-V are patentably distinct from each other.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the the non-naturally occurring mRNA molecule of invention II can be used to produce recombinant protein or to treat a disease rather than being used to induce CFTR expression in epithelial cells in a lung of a mammal.  Inventions I and II have different classifications and require separate search and the search would not be coextensive.  Inventions I and II are not obvious variants and are patentable distinct from each other.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the non-naturally occurring mRNA molecule of invention II can be used to produce recombinant protein or to treat a disease rather than being used to use of the pharmaceutical composition of claim 19 for the induction of expression of functional CFTR.  Inventions II and IV have different classifications and require separate search and the search would not be coextensive.  Inventions II and IV are not obvious variants and are patentable distinct from each other.
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the non-naturally occurring mRNA molecule of invention II can be used to produce recombinant protein or to treat a disease rather than being used to make .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632